NEWMAN, District Judge.
The question in this case is as to the liability of a receiver of a court operating a railroad to an employé injured by the negligence of a coemployé. I must determine, as I have heretofore done, that there is no such liability. It is unnecessary that the reasons should be given again, as they have been fully set forth in the opinions of the court in the cases of Central Trust Co. of New York v. East Tennessee, V. & G. Ry. Co., 69 Fed. 353, 357.
It is further insisted that the question of fellow service is not in this case. The injury was to the conductor of one electric car, who was injured, as is assumed in the argument, by the negligence of a conductor of an opposing electric car*, he being responsible for a collision which occurred and which was the accident causing the injury. The question is raised as to whether the two conductors are fellow servants, as applicable to the question of employer’s liability. My opinion is that they are. I think they are such under the general law and under the decisions of the supreme court of the United States. Any other conclusion cannot be reached from the later decisions of the supreme court. Much more clearly would they be fellow servants in the case of conductors on the' same line of street and suburban cars of a city ’ than on a long line of steam railroads running from city to city. The intimacy of their relations is greater, and they come more closely in contact, in the one case than in the other, and the fact of fellow service for the purpose of applying it to the case at bar is more apparent.